DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive.
Regarding the first argument, Applicant states that Mori describes an enclosed electric machine. The Examiner respectfully disagrees because Mori does not disclose a casing or a housing covering the electric machine to enclose the electric machine. Thus, the argument is not persuasive. 
Regarding the second argument, Applicant also argues that “Mori cannot disclose or suggest the feature that the cover of the cooling box is designed as a tension bar between the pressing plates.” Examiner respectfully disagrees. As can be seen in FIG 1, the cover (12) is between the plates (16) and together with the base (11), the cover holds the plates (16) with tension force from the radially outside to inside (the cover holds the base and the base holds plates). Thus, the argument is not persuasive.
Mori also discloses that the plates seen from the radial direction has an essentially rectangular cross-section.
The arguments regarding Nakayama and Kudoh are moot, as the prior arts are not relied upon to teach pressing plates or covers used as tension bars.
For the reasons above, the rejection of claim 1 still stands.
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Claim 1 in last to 2-3 lines recites “the at least one intermediate space,” which lacks antecedent basis.  
Claim 20 in the second line recites “the first dimension” and “the second dimension,” which lacks antecedent basis. It seems claim 20 should depend upon claim 19, not claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the terms “the two cooling boxes are arranged in each case over a circumferential angle (α) of essentially 90º,” which is indefinite as the term “essentially” is vague has to what is considered “essentially 90º” and the term has not been clearly defined or disclosed in the specification. Page 8 lines 17-19 discloses “the cooling box extends over a circumferential angle α of somewhat less than 90º,” which is still vague is to what is determined to be “somewhat less than 90º.” 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, 11-13, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 11,289,979) in view of Nakayama et al. (US 2018/0375393).
Regarding claim 1, Mori teaches an unenclosed electric traction machine (100a), with a stator (20) built up from a stator laminated core (15), and a rotor shaft (5) with a rotor (30), mounted on the latter, wherein the stator laminated core (15) is arranged between two essentially rectangular outer pressing plates (16; FIG 1 shows rectangular cross section), and at least one bearing shield (pressing plates 16 also covers the bearings), which in each case has a bearing (17) for the rotor shaft (5), wherein, along a section of the periphery of the stator laminated core (15), and spaced apart from the stator laminated core (15), at least one cover (12), designed as a tension bar between the pressing plates (16), is arranged between the pressing plates (16) so as to form at least one cooling box (40a, 40b), with a base (11) on the surface of the stator laminated core (15), wherein the at least one intermediate space (9) between the base (11) and the at least one cover (12) of the cooling box (40a, 40b) is designed for the routing of a cooling fluid (oil).

    PNG
    media_image1.png
    574
    592
    media_image1.png
    Greyscale

	Mori fails to teach the rotor built up from a rotor laminated core.
	Nakayama teaches the rotor (11) built up from a rotor laminated core (12).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Mori to incorporate Nakayama to teach the rotor built up from a rotor laminated core, for the advantages of reducing iron loss and eddy current loss compared to a solid rotor core.
	Regarding claim 2/1, Mori in view of Nakayama was discussed above in claim 1. Mori further teaches wherein two cooling boxes (40a, 40b) are arranged in each case over a circumferential angle of 60º to 135º (angle α1=64º and cooling box 40a spans across the first coil 1a and the tooth V1 in FIG 4).
	Regarding claim 6/1, Mori in view of Nakayama was discussed above in claim 1. Mori further teaches wherein the base (11) is connected (fixed) to the stator laminated core (15) at least at some places (FIG 4).
	Regarding claim 7/1, Mori in view of Nakayama was discussed above in claim 1. Mori further teaches wherein the base (11) is connected by means of a form fit (FIG 1, 4) to the stator laminated core (15), at least at some places.
	Regarding claim 8/1, Mori in view of Nakayama was discussed above in claim 1. Mori further teaches wherein the base (11) has openings (9).
	Regarding claim 11/1, Mori in view of Nakayama was discussed above in claim 1. Mori further teaches wherein the cooling fluid takes the form of cooling water (col. 2 lines 35-47).
	Regarding claim 12/1, Mori in view of Nakayama was discussed above in claim 1. Mori fails to teach wherein a coupling for connection to a transmission is arranged on a drive side of the rotor shaft.
	Nakayama teaches wherein a coupling ([0029]) for connection to a transmission (TR) is arranged on a drive side of the rotor shaft (13).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Mori to incorporate Nakayama to teach wherein a coupling for connection to a transmission is arranged on a drive side of the rotor shaft, as the use of electric motors with transmission and a combustion engine is well known as evidenced by hybrid cars.
	Regarding claim 13/1, Mori in view of Nakayama was discussed above in claim 1. Nakayama further teaches wherein the at least one bearing (144, 145) in the at least one bearing shield (liquid jacket 130 also works as a bearing shield) takes the form of an angular contact ball bearing (FIG 1).
	Regarding claim 15/2, Mori in view of Nakayama was discussed above in claim 2. Mori further teaches wherein the two cooling boxes (40a, 40b) are arranged in each case over a circumferential angle of essentially 90º.
	The specification discloses “the cooling box 10 extends over a circumferential angle α of somewhat less than 90º.” The angles α1 and α3 are 64º and 56º, respectively. Thus, the angles α1 and α3 are “somewhat less than 90º.” 
Regarding claim 17/8, Mori in view of Nakayama was discussed above in claim 8. Mori further teaches wherein the openings (9) are in the form of elongated holes (FIG 3).
Regarding claim 19/1, Mori in view of Nakayama was discussed above in claim 1. Mori further teaches wherein the unenclosed traction machine (100a) is smaller in a first dimension than in a second dimension (FIG 4).

    PNG
    media_image2.png
    418
    426
    media_image2.png
    Greyscale

	Regarding claim 20/1, Mori in view of Nakayama was discussed above in claim 1. While Mori does not explicitly disclose that the first dimension is a height, and the second dimension is a width, one of ordinary skill in the art would easily be able to place the machine in any orientation he or she deems to fit their needs (in this case, the machine 100a in FIG 4 of Mori would be rotated 90º about the shaft 5). The changing of orientation is routine as it does not change the structure or function of the invention.

Claims 3-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 11,289,979) in view of Nakayama et al. (US 2018/0375393) as applied to claim 1 above, and further in view of Kudoh et al. (US 5,744,880).
Regarding claim 3/1, Mori in view of Nakayama was discussed above in claim 1. Mori further teaches wherein webs are arranged in the intermediate space (9) of each cooling box (40a, 40b), for the meandering routing of the cooling fluid between the webs in the intermediate space (FIG 3, 4).

    PNG
    media_image3.png
    191
    291
    media_image3.png
    Greyscale

	Mori in view of Nakayama fails to teach at least one inlet and at least one outlet for the cooling fluid are arranged in at least one pressing plate of the two pressing plates.
Kudoh teaches at least one inlet (26) and at least one outlet (28) for the cooling fluid (10) are arranged in at least one pressing plate (14b) of the two pressing plates (14a, 14b).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Mori in view of Nakayama to incorporate Kudoh’s teaching at least one inlet and at least one outlet for the cooling fluid are arranged in at least one pressing plate of the two pressing plates, for the advantages of supplying the coolest coolant to the rotor cooling mechanism, cooling the rotor.
Regarding claim 4/1, Mori in view of Nakayama was discussed above in claim 1. Mori in view of Nakayama fails to teach wherein openings for the cooling fluid are arranged in a pressing plate of the two pressing plates.
Kudoh teaches wherein openings (11a, 11b, 11c, 11d) for the cooling fluid (10) are arranged in a pressing plate of the two pressing plates (14a, 14b).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Mori in view of Nakayama to incorporate Kudoh to teach wherein openings for the cooling fluid are arranged in a pressing plate of the two pressing plates, for the advantage of using the same coolant to cool the rotor and stator.
Regarding claim 5/1, Mori in view of Nakayama was discussed above in claim 1. Mori in view of Nakayama fails to teach wherein a deflection device for the cooling fluid is arranged outside the pressing plate with the openings for the cooling fluid.
Kudoh teaches wherein a deflection device (FIG 3) for the cooling fluid (10) is arranged outside the pressing plate (14a, 14b) with the openings (11a, 11b, 11c, 11d) for the cooling fluid (10).

    PNG
    media_image4.png
    323
    448
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Mori in view of Nakayama to incorporate Kudoh to teach wherein a deflection device for the cooling fluid is arranged outside the pressing plate with the openings for the cooling fluid, for the advantages of increasing the travel time of the coolant within the cooling passages.
	Regarding claim 14/1, Mori in view of Nakayama was discussed above in claim 1. Mori in view of Nakayama fails to teach wherein at least one heat pipe, with a free end, or connected to a heat sink, is arranged in the rotor laminated core, for purposes of cooling the rotor.
	Kudoh teaches wherein at least one heat pipe (shaft 4 used as a heat pipe), with a free end, or connected to a heat sink (6), is arranged in the rotor laminated core (17), for purposes of cooling the rotor (3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Mori in view of Nakayama to teach wherein at least one heat pipe, with a free end, or connected to a heat sink, is arranged in the rotor laminated core, for purposes of cooling the rotor, for the advantages of cooling the rotor to reduce heat generated by the electric motor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 11,289,979) in view of Nakayama et al. (US 2018/0375393) as applied to claim 1 above, and further in view of Lin et al. (US 11,283,330).
Regarding claim 9/1, Mori in view of Nakayama was discussed above in claim 1. Mori in view of Nakayama fails to teach wherein a heat conducting membrane is arranged between the base and the stator laminated core.
Lin teaches a heat conducting member (M1) is arranged between a first connecting surface (231) and a second connecting surface (411).
While Lin does not disclose a base of a cooling box connected to a stator core, applying Lin’s teaching of the heat conducting member between the base of the cooling box and the stator core of Mori would be obvious to one of ordinary skill in the art before the effective filing of the claimed invention, for the advantages of increasing the heat conduction between the cooling box and the stator core, increasing the cooling effect of the cooling box.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 11,289,979) in view of Nakayama et al. (US 2018/0375393) as applied to claim 6 above, and further in view of Suzuki et al. (US 2019/0249653).
Regarding claim 16/6, Mori in view of Nakayama was discussed above in claim 6. Mori in view of Nakayama fails to teach wherein the base is welded to the stator laminated core, at least at some place.
Suzuki teaches wherein the shell (10) is welded to the stator laminated core (31), at least at some places (spot welded).
The method of spot welding of the shell to the stator laminated core could also be used to spot weld the base (12) to the stator laminated core (15) of Mori.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Mori in view of Nakayama to incorporate Suzuki to teach wherein the base is welded to the stator laminated core, at least at some place, for the advantages ensuring the base and the stator core are firmly attached to each other.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 11,289,979) in view of Nakayama et al. (US 2018/0375393) as applied to claim 12 above, and further in view of Adam et al. (US 2019/0181790).
Regarding claim 18/12, Mori in view of Nakayama was discussed above in claim 12. While Mori in view of Nakayama teaches a coupling, it fails to explicitly disclose the coupling comprises a curved-tooth coupling.
Adam teaches the coupling comprises a curved-tooth coupling (11; FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Mori in view of Nakayama to incorporate Adam to teach the coupling comprises a curved-tooth coupling, for the advantages of balancing movements during operation of the machine ([0040]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINKI CHANG/           Examiner, Art Unit 2834              

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2834